 1
 2
 3
 4
 5
 6
 7
 8
                        UNITED STATES DISTRICT COURT
 9
                       EASTERN DISTRICT OF CALIFORNIA
10
11
     ESTATE OF TYLER S. RUSHING, ) U.S.D.C. Case: 2:18-cv-01692-MCE-AC
12   SCOTT K. RUSHING, and PAULA )
13   L. RUSHING,                  ) Assigned to the Honorable District Court
                                  ) Judge Morrison C. England, Jr.
14                                )
                Plaintiffs,
15                                ) ORDER GRANTING CHICO
          vs.
                                  ) DEFENDANTS’ REQUEST FOR
16
     AG PRIVATE PROTECTION, INC., ) PAGE LIMIT INCREASE RE:
17   EDGAR SANCHEZ, CITY OF       ) REPLY IN SUPPORT OF MOTION
18   CHICO, CHICO POLICE          ) FOR SUMMARY JUDGMENT
     DEPARTMENT, SCOTT RUPPEL, )
19   CEDRIC SCHWYZER, ALEX        )
20   FLIEHR, JEREMY GAGNEBIN,     )
     COUNTY OF BUTTE, BUTTE       )
21
     COUNTY SHERIFF’S OFFICE,     )
22   IAN DICKERSON, and DOE 1-20, ) Action Filed: June 8, 2018
23
                                  )
                Defendants.       )
24                                )
25
26        GOOD CAUSE appearing, the Court GRANTS Defendants City of Chico,
27   Chico Police Department, Scott Ruppel, Cedric Schwyzer, Alex Fliehr, and
28   Jeremy Gagnebin’s (the “Chico Defendants”) request for a page limit increase




                                          1
 1   concerning their Reply to be filed in support of their Motion for Summary
 2   Judgment Or, In the Alternative, Partial Summary Judgment. (ECF No. 37). The
 3   Chico Defendants’ Reply brief shall receive a ten (10)-page limit increase, in
 4   addition to the regularly-afforded ten (10) pages, for a total of twenty (20) pages.
 5
     DATED: 12/11/2019
 6                                          /s/ John A. Mendez__________________
 7                                          For the Hon. Morrison C. England, Jr.
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28




                                               2
